Citation Nr: 0702216	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for right hip injury.

5.  Entitlement to service connection for back injury.

6.  Entitlement to service connection for allergies and sinus 
problems.

7.  Entitlement to service connection for joint pains and 
arthritis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The issues of service connection for a bilateral knee 
disability and a right hip disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have hearing loss in left ear for VA 
purposes, and his right ear hearing loss is unrelated to his 
service.

2.  The objective medical evidence fails to establish a nexus 
or link between the veteran's current tinnitus and his 
service.

3.  No trauma or disability of the back was shown during 
service and there is no medical evidence of a current back 
disability that is related to service.

4.  A chronic allergy and sinus disability was not shown 
during service and there is no medical evidence that the 
veteran currently has an allergy and/or sinus disability due 
to service.

5.  A joint pain/ arthritis disability was not shown during 
service and there is no medical evidence of a current joint 
pain/arthritis disability that is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of the veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

3.  A back disability was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

4.  An allergy and/or sinus disability was not incurred in or 
as a result of the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

5.  A joint pain/ arthritis disability was not incurred in or 
as a result of the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Duty to Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
an October 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

In August 2002, prior to adjudication of the veteran's 
claims, the RO sent the veteran the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
have been obtained.  The veteran has also been provided VA 
medical examinations.  The veteran provided testimony before 
a Decision Review Officer in April 2005.  At the hearing the 
veteran reported private treatment by a Dr. Nollner.  Private 
medical records had already been obtained from The Family 
Physicians Group where Dr. Nollner is employed.  In August 
2005 the RO sent the veteran authorization forms to fill out 
and return for any additional medical treatment he had 
received pertinent to his claims.  The veteran did not submit 
any authorization forms in response to that letter.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
indicated that there is any additional obtainable evidence 
that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
and/or arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in, or 
aggravated by, service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Bilateral Hearing Loss

The veteran testified in April 2005 that he worked in 
aircraft maintenance during service and that he was exposed 
to significant acoustic trauma from the jet engines.  He 
asserted that he has bilateral hearing loss due to his 
exposure to noise trauma during service.  

The veteran's October 1968 enlistment examination report 
shows that the veteran had auditory thresholds of 10, 0, 0, 
0, and 0 decibels in the right ear, and auditory thresholds 
of 10, 10, 5, 0, and 10 decibels in the left ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  

Audiometric evaluations in March 1970, February 1977, May 
1981, February 1985, and January 1987 did not show the 
veteran to have any auditory thresholds above 25 decibels in 
either ear at the frequencies measured.  Some of the reports 
noted that the veteran wore ear plugs while working the 
flight line.

The veteran's September 1988 examination report for discharge 
from service shows that the veteran had auditory thresholds 
of 5, 10, 0, 0, 15, and 5 decibels in the right ear, and 
auditory thresholds of 5, 5, 5, 0, 0, and 5 decibels in the 
left ear, at 500, 1,000, 2,000, 3,000, 4000, and 6,000 Hertz, 
respectively.  

A May 2005 VA audiological examination report revealed that 
the veteran had auditory thresholds of 20, 10, 10, 20, and 20 
decibels in the right ear, and auditory thresholds of 10, 15, 
10, 10, and 15 decibels in the left ear, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The 
veteran had speech discrimination scores of 92 percent in the 
right ear and 100 percent in the left ear.  The diagnoses 
were normal hearing from 250 to 6000 Hertz, with mild loss at 
8000 Hertz in the right ear, and normal hearing in the left 
ear from 250 to 8000 Hertz. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case, the veteran currently has normal hearing for VA 
purposes in the left ear.  The left ear does not exhibit an 
auditory threshold of 26 db or greater at any frequency, and 
the veteran had 100 percent left ear speech recognition on VA 
testing in May 2005.  38 C.F.R. § 3.385.  In the absence of 
current demonstration of left ear hearing loss disability, 
there exists no basis for a grant of service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, the May 2005 VA audiometric report does indicate 
that the veteran has right ear hearing loss.  This was shown 
by a right ear speech recognition score of only 92 percent, 
which the VA considers proof of hearing loss.  38 C.F.R. 
§ 3.385.  However, the Board still finds that service 
connection is not indicated for the right ear hearing loss, 
because there is no evidence linking the right ear hearing 
loss to service.  

The medical evidence does support the veteran's assertions 
that he worked in the high noise environment of jet engines.  
However, the service medical records indicate that the 
veteran was frequently tested for hearing loss during service 
and that hearing loss was not found.  Furthermore on several 
occasions, including as far back as March 1970, the veteran 
reported at his hearing tests that he used hearing protection 
while working in noisy environments.

The veteran did not develop right ear hearing loss during 
service and was not shown to have hearing loss within a year 
of discharge from service.  Additionally, there has been no 
medical evidence of a relationship between the veteran's 
current right ear hearing loss and service.  Furthermore, on 
VA audiometric examination in May 2005, the veteran reported 
post-military intervening occupational exposure to machine 
noise for eight or nine years, and the VA audiometric 
examiner pointed out that there was no significant shift in 
the veteran's hearing sensitivity while in the military.  
Accordingly, the Board finds that the preponderance of the 
evidence indicates that the veteran's current right ear 
hearing loss is unrelated to service.

As the preponderance of the evidence is against the claim, 
service connection for bilateral hearing loss must be denied.

Tinnitus

In April 2005, the veteran testified that during service he 
had ringing of the ears following episodes of exposure to 
acoustic trauma in service.  The veteran reported that he 
currently had ringing of the ears, such as when an ambulance 
got too close when passing by.

The veteran's service medical records, including the 
September 1988 discharge examination report reveal no 
complaints of findings related to tinnitus. 

The post service medical records prior to the May 2005 VA 
examination report also do not reveal any complaints or 
findings related to tinnitus.  

On VA examination in May 2005, the veteran reported that he 
had had bilateral tinnitus ever since the early 1970's.  He 
asserted that he had intermittent tinnitus two to three times 
per week for 60 seconds or less.  The examiner stated that it 
was as likely as not due to history of hazardous noise 
exposure.  The VA audiologist noted that she could find no 
report of tinnitus in the service medical records.  

The Board finds that the preponderance of the evidence 
indicates that the veteran does not currently have tinnitus 
as a result of service.  While the veteran currently has been 
diagnosed as having tinnitus due to noise exposure.  The 
medical evidence does not indicate any complaints of tinnitus 
until many years after discharge from service, the service 
medical records show that the veteran used ear protection 
during service, and on May 2005 audiological examination the 
veteran reported post service occupational exposure to 
machine noise for at least eight years.  The May 2005 VA 
examiner specified that she did not find any reports of 
tinnitus in the service medical records.  Since the 
preponderance of the medical evidence indicates that the 
veteran did not develop tinnitus as a result of service, 
service connection for tinnitus is not warranted.

Back Injury

At his April 2005 hearing, the veteran asserted that he 
developed low back pain during service.  The veteran believed 
that he injured his back when diving into ditches in Vietnam 
during rocket attacks.  He also reported that his aircraft 
maintenance job required some lifting in cramped spaces, and 
he thought that hurt his back as well.  The veteran was not 
sure what kind of back disability he currently has and he 
stated that a doctor had told him that he might have a 
slipped disc.

A review of the service medical records reveals no 
complaints, findings, or treatment related to the veteran's 
back.  No back complaints or disability was noted on 
discharge examination report in September 1988.

A January 2000 record from The Family Physicians Group 
indicates that the veteran received treatment for influenza.  
This record indicates that the veteran also reported back 
aches.

The May 2005 VA orthopedic examination report does not 
indicate that the veteran made any back complaints and the VA 
physician did not examine the veteran's back.  

While the veteran asserts that he has a current low back 
disability due to service, as a layperson he is not competent 
to render a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992). 

The record does not indicate that the veteran ever 
experienced a back injury during service and the record 
reveals no back complaints until January 2000, more than 11 
years after discharge from service.  Furthermore, there is no 
medical evidence of a current chronic back disability that is 
related to the veteran's military service.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
and service connection for a back disability is not 
warranted.

Allergy and Sinus Problems

In April 2005, the veteran testified that he developed 
allergies and sinus problems during service.  He asserted 
that the problems were especially bad when he was stationed 
in Arkansas.  He reported that at that time his eye swelled 
shut and he had to go to an emergency room.  He said that he 
had a constant gushing of the nose that would not stop 
dripping, and that he had been sneezing uncontrollably.  The 
veteran testified that he had used prescription drugs to 
treat his allergy and sinus problems during the latter years 
of his service.

The service medical records reveal that a runny nose and 
cough in April 1986 was attributed to an upper respiratory 
infection.  On his September 1988 Report of Medical History 
the veteran reported that he had had sinusitis since 
childhood, which he had treated with medications.  However, 
the remainder of the service medical records during the 
veteran's 20 years of active duty reveal no complaints, 
treatment, or diagnoses related to allergies or sinusitis.  
Additionally, the September 1988 discharge examination report 
does not indicate that the veteran had an allergy or sinus 
disability.

An April 2000 record from The Family Physicians Group 
indicates that the veteran complained of "sinus problems."  
The diagnoses were pharyngitis and upper respiratory 
infection.  

While the veteran believes that he has an allergy and sinus 
disability due to his military service, as a layperson he is 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

While the veteran complained of sinusitis when examined for 
discharge from service, the discharge examiner did not 
diagnose any allergy or sinus disability.  Additionally, the 
service medical records from the veteran's 20 yeas of service 
do not reveal any diagnoses of allergies or sinus problems.  
Furthermore the post service medical records do not reveal 
that the veteran currently has any chronic allergy and sinus 
disability that is related to the veteran's service.  
Accordingly, the preponderance of the evidence is against his 
claim and service connection for allergies and sinus problems 
is not warranted.

Joint Pains and Arthritis

The veteran appears to claim that he currently has a 
generalized joint pain and arthritis disability due to his 
military service.  The claims of service connection for a 
bilateral knee and hip disability will be discussed in the 
Remand section and the back disability was discussed above.  
This issue, therefore, involves joints other than the knees, 
right hip and back.

The service medical records contain a July 1984 complaint of 
shoulder pain.  The veteran reported no trauma and no 
previous history of shoulder pains.  X-rays were negative and 
the assessment was deltoid pain, probably strained.  The 
remainder of the service medical records reveals no shoulder 
complaints.  On his September 1988 Report of Medical History 
the veteran reported swollen and painful joints of the right 
knee.  However, the service medical records reveal no 
complaints, findings, or treatment related to a chronic and 
generalized joint pain and arthritis disability.  
Furthermore, the September 1988 discharge examination report 
does not indicate that the veteran had any joint pains and 
arthritis disability.

The post service medical records, which consists of the May 
2005 VA orthopedic examination report and the records from 
The Family Physicians Group, do not indicate that the veteran 
has a current joint pains and arthritis disability.  

While the veteran asserts that he has a current joint pains 
and arthritis disability due to service, as a layperson he is 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

As noted above, the record does not indicate that the veteran 
ever experienced a joint pain/ arthritis disability during 
service, and there is no medical evidence of a current joint 
pain/ arthritis disability that is related to the veteran's 
military service.  Accordingly, the preponderance of the 
evidence is against the veteran's claim and service 
connection for a joint pain/arthritis disability is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for back injury is denied.

Service connection for a disability manifested by allergies 
and sinus problems is denied.

Service connection for a joint pain/arthritis disability is 
denied.



REMAND

The veteran's service medical records show that the veteran 
was treated for right and left knee complaints and for right 
hip problems.  A May 2005 VA examination report reveals that 
the veteran was diagnosed as having a right hip strain and a 
bilateral knee strain.  The examiner, however, related that 
these diagnoses did not qualify as "disabling impairment".  
The May 2005 examination report is unclear as to whether the 
veteran currently has a chronic disability of the knees and 
right hip.  The question of whether a disability is disabling 
does not address the criteria needed to adjudicate a claim of 
service connection.  The Board finds that another VA 
examination is needed to address whether the veteran 
currently has a bilateral knee disability and a right hip 
disability which is related to service, including the 
complaints in service.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any current knee or right hip complaints.  
The examiner should specifically state 
whether the veteran has a current 
disability of the right hip and the right 
and/or left knee.  If a current 
disability is found, the examiner, based 
on examination findings, historical 
records, and medical principles, should 
give a medical opinion, with full 
rationale, as to the etiology of the 
veteran's current right hip, right knee 
and/or left knee disability, including 
the likelihood that it was medically 
caused by any incident of service.  In 
this regard, the examiner should state 
whether the condition is related to any 
complaints concerning the knees and right 
hip during service.  The claims file must 
be made available to and reviewed by the 
examiner in connection with the 
examination.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


